Citation Nr: 0408726	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a jaw 
and facial injury.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a left leg 
disorder. 

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
January 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
residuals of a facial and jaw injury, residuals of a left leg 
injury, residuals of a left hip injury, and a low back 
condition.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that residuals of a jaw injury, to include a damaged right 
mandibular ramus, temporomandibular joint syndrome, and 
missing teeth, are due to service.

2.  The preponderance of the evidence is against a finding 
that a left hip disorder, to include left hip strain, is due 
to service.

3.  The preponderance of the evidence is against a finding 
that a left leg disorder, to include left leg sciatica, is 
due to service. 

4.  The preponderance of the evidence is against a finding 
that a low back disorder, to include lumbar strain with 
degenerative joint disease and degenerative disc disease, is 
due to service.


CONCLUSIONS OF LAW

1.  Residuals of a jaw injury, to include a damaged right 
mandibular ramus, temporomandibular joint syndrome, and 
missing teeth, were not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  A left hip disorder, to include left hip strain, was not 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

3.  A left leg disorder, to include left leg sciatica, was 
not incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

4.  A low back disorder, to include lumbar strain with 
degenerative joint disease and degenerative disc disease, was 
not incurred in or aggravated during service, nor was it 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for service connection for residuals of a jaw and 
facial injury, a left hip disorder, a left leg disorder, and 
a low back disorder by means of the April 2001 letter and by 
means of the discussions in the September 2001 rating 
decision and the March 2003 statement of the case.  In the 
April 2001 letter, the RO stated that in order to establish 
service connection, the evidence needed to show a disease or 
injury that began in service or was made worse during 
service, a current physical or mental disability, and a 
relationship between the current disability and the disease 
or injury in service.  The RO noted that when the fact of 
chronicity of a disability was not shown in service that 
usually there must be a showing of continuity of 
symptomatology after discharge to establish chronicity of the 
disorder.  The RO further noted that there were some chronic 
diseases that did not need to be shown in service but could 
be shown within one year following his discharge from 
service.

In the rating decision and the statement of the case, the RO 
explained the exact bases as to why his claims were being 
denied.  It noted that while there was competent evidence of 
a nexus between the post service disabilities and the 
veteran's report of a jeep accident in service, it stated 
that the lack of any corroboration of his inservice stressor 
and the lack of evidence of continuity of symptomatology 
between his discharge from service up to more than 30 years 
following his discharge from service were the bases for the 
denial.  Thus, the veteran was informed that the evidence 
necessary to substantiate his claims would be corroboration 
of his inservice jeep accident and evidence soon after his 
discharge from service showing problems with his jaw, teeth, 
left hip, left leg, and low back.  Based on the above, the 
Board finds that VA has no outstanding duty to inform him 
that any additional information or evidence is needed to 
substantiate his claims.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the April 2001 letter, the RO informed the 
veteran that it must make reasonable efforts to help him get 
the evidence necessary to support his claim, such as medical 
records, employment records, or records from other federal 
agencies.  It stated that the veteran must provide VA with 
enough information about these records so that VA could 
obtain them.  The RO noted that it was still the veteran's 
responsibility to make sure that these records were received 
by VA.  The RO told the veteran that he should tell it about 
any additional information or evidence that he wanted VA to 
obtain for him.  The RO asked the veteran to complete the 
enclosed VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, for each doctor or hospital that 
treated him for his disabilities.  As to service records, the 
RO informed the veteran that there had been a fire at the 
National Personnel Record Center (NPRC) in 1973, which 
destroyed millions of official military personnel files and 
that there were alternate sources to reconstruct the 
information.  The RO asked the veteran to provide his rank 
and organization, down to the company level at the time of 
his treatment for his jeep-related injuries, to assist VA 
with obtaining evidence related to the veteran's service.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO was unable to obtain the veteran's 
service medical records.  The record reflects that the RO has 
made multiple attempts with the NPRC to obtain the service 
medical records, to include Surgeon General Reports, and 
other military records to substantiate the veteran's 
allegation of being in a jeep injury and sustaining multiple 
injuries.  The Board finds that the RO has exhausted its 
attempts to reconstruct the veteran's service medical 
records.  While the veteran was able to provide his rank and 
organization, the NPRC informed VA that the veteran would 
need to provide the company level at the time of his 
treatment.  The RO informed the veteran that without such 
information, the NPRC would be unable to make a meaningful 
search for his service records.  The veteran has been unable 
to provide such information.  Thus, the Board finds that the 
RO need not continue making requests to reconstruct the 
veteran's service records.  The veteran has informed VA that 
he had not received any treatment for any of these 
disabilities soon after service.  He is unable to provide a 
name and address for doctors he saw in the 1980s.  Some 
private records from the veteran's 1997 work-related injury 
have been associated with the claims file.  The RO has asked 
the veteran to provide permission for it to obtain the 
medical records used to grant the veteran workman's 
compensation as a result of the 1997 work injury, and the 
veteran has not responded to these requests.  The veteran 
indicated he had been granted disability benefits from the 
Social Security Administration, and those records have been 
associated with the claims file.  Finally, in accordance with 
the duty to assist, the RO provided the veteran with 
examinations, to include medical opinions, in connection with 
his claims for service connection.  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that has been done, as the VCAA letter went 
out in April 2001, and the rating decision on appeal was 
issued in September 2001.

The Court also stated that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the Board finds that all four elements have 
been met in the April 2001 letter.  Although the VCAA notice 
letter that was provided to the veteran does not contain the 
specific wording of the "fourth element," the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  Specifically, in 
the April 2001 letter, the RO stated, "Tell us about any 
additional information or evidence that you want us to get 
for you."  The Board finds that such statement meets the 
requirements for the fourth element.  The veteran has been 
provided with numerous opportunities to submit evidence.  He 
has admitted that he has no other records to submit.  
Regardless, in a very recent Office of General Counsel 
opinion, the General Counsel determined that the Court's 
holding that the statute and the regulation required VA to 
include the fourth element was obiter dictum and was not 
binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The General Counsel noted that section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



II.  Decision

As stated above, the veteran's service medical records are 
presumed to be lost and unavailable.

In a January 1999 VA Form 21-526, Veteran's Application for 
Compensation or Pension, the veteran stated that while on 
maneuvers, he had been driving a jeep and that the jeep 
turned over and he was caught underneath the vehicle and 
broke his jaw, had all his teeth knocked out, and injured his 
left leg, left hip, and low back.  He stated that he was no 
longer able to be a truck driver.

A June 1997 private medical record shows that the veteran had 
been in an accident on May 4, 1997, when he fell off of his 
truck and injured his left hip.  He complained of left hip 
pain with pain down the left leg and into his foot.  The 
examiner stated he had a copy of the veteran's evaluation 
done on May 5, 1997.  He noted that x-rays were consistent 
with mild degenerative changes in the hip and mild acetabular 
protrusion.  The examiner expressed concern that the veteran 
had lumbar radiculopathy, as the lumbar spine showed 
significant degenerative changes.  In June 1997, the veteran 
came in with a nuclear bone scan, which showed thoracolumbar 
spine uptake consistent with arthritic changes and no 
evidence of fracture.  The examiner stated it also showed 
degenerative changes to the left hip, which was fairly mild.  

A June 1998 private medical record shows that the date of 
injury was May 4, 1992.  The examiner stated that the veteran 
had fallen one year prior, injuring his back and had been 
unable to work since that time.  He added that the veteran 
had radicular pain in his left buttocks, left posterior 
thigh, and left foot.  Following examination and a review of 
x-ray, the examiner entered a diagnosis of severe 
degenerative changes in the lumbar spine consistent with many 
years of vibratory stresses involved with truck driving.  He 
added that the veteran's accident of May 1997 had exacerbated 
the symptoms.  Subsequent private medical records showed 
similar findings, and in November 1998, the examiner stated 
that the veteran continued to be disabled.  

In a February 1999 assessment for the Social Security 
Administration, a private physician stated that the veteran 
had sustained a work-related injury to the lumbar spine in 
May 1997.  He reported the medical findings made following 
that accident, which eventually led to the finding that the 
veteran would no longer be able to work as a truck driver.  
That same month, the Social Security Administration granted 
disability benefits for discogenic and degenerative back 
disorder and osteoarthrosis, which disability began on May 4, 
1997.

A June 1999 private medical record shows that the veteran was 
seen for his back pain and diagnosed with lumbar stenosis, 
L3-L4, L4-L5, and L5-S1, with degenerative disc disease at 
L4-L5 and L5-S1.  The date of injury was noted to be May 4, 
1992.

In an August 1999 statement, the veteran's sister stated that 
the veteran returned home when he had been released from the 
Army and had sustained injuries to his jaw and hip.  She 
stated the veteran had been released in 1958 or 1959.  In an 
August 1999 statement, the veteran's wife stated that she had 
been aware of the veteran's condition since before she 
married him in 1977.  She stated she had been apprised of the 
unsatisfactory repair that the service had done to the 
veteran's mouth and the discomfort the veteran had 
experienced when eating.  The veteran's wife added that the 
veteran had worn a full beard for as long as she had known 
him to hide his misshaped jaw.  As to his hip and back, she 
stated she had seen the veteran fall numerous times because 
his leg would either go numb or was unable to bear the 
veteran's weight.

In an August 1999 letter from a private dentist, Dr. DE, he 
stated that the veteran had come to see him that month for a 
comprehensive oral examination.  He stated the veteran had 
limited opening capacity with severe scar tissue in the jaw 
muscles, which prevented adequate masticatory function when 
closing the mouth.  Dr. DE added that injuries sustained to 
the lower left ridge had caused little to no support to his 
lip and facial features.  He stated the veteran was missing 
teeth # 18, 19, 20, 23, 24, 25, 26, 29, and 30 and had 
periodontal disease on the remaining teeth.

In an October 1999 VA Form 21-4138, Statement in Support of 
Claim, the veteran stated that a jeep had turned over on him 
around Christmastime in 1957, in which he had been pinned 
under the jeep.  He stated his jaw was broken and the repair 
had not been done correctly.  He added that all his teeth 
were lost as a result and he had broken his left hip, left 
leg, and back.  He stated he was in a cast for two months.  

In a statement received from the veteran's wife in April 
2000, she stated she had observed the difficulties the 
veteran had undergone as a result of the injuries he 
sustained in service-being unable to eat in public, being 
refused jobs because of his appearance, walking with a limp.  
She stated that she and the veteran had attempted to have 
action taken on the veteran's disabilities but that they kept 
getting referred elsewhere without any results.  

In an August 2000 VA Form 21-4138, the veteran stated that 
following the accident, he had spent about one month in the 
hospital.  He stated his face was operated on and that he 
received a partial plate.  He stated that nothing had been 
done for his back.  The veteran asserted that after his mouth 
surgery, he was unable to eat properly and that it was 
painful when he ate food.  He stated he had gotten into a 
physical altercation with his staff sergeant and that he had 
to spend three months in the "stockade" as a result.  He 
added he had been discharged from service following his 
confinement in the stockade.  The veteran stated that he had 
finally undergone surgery for his back at his own expense.  

In a December 2000 VA Form 21-4138, the veteran stated that 
the accident occurred in either December 1957 to January 1958 
and that he was hospitalized for several weeks.  He stated 
there was no follow-up medical care after he was released 
from the hospital and that he was discharged from service at 
the end of January 1958.  The veteran asserted that his 
former wife had taken all of his service records and that he 
would be unable to get them back from her.

In June 2002, the veteran and his wife presented oral 
testimony before a Decision Review Officer at the RO.  The 
veteran stated that his job was that of a cook while he was 
stationed in Hawaii.  He stated that he had been on a bivouac 
for three to four days and was moving some mess equipment 
from one place to another and used a jeep to transport the 
equipment.  He testified he was alone in the jeep and was 
attempting to park it, when it turned over on him and he was 
pinned underneath it.  He stated that the military police 
helped lift the jeep so that he could get out and relayed he 
had been unconscious at some point and was brought to the 
hospital.  The veteran stated all his teeth were knocked out 
and he had been hospitalized for 10 days.  He asserted that 
when he woke up, his leg was in traction, as was his back.  
He stated he could not eat and had to eat food through a 
straw.  

After he was discharged from the hospital, the veteran stated 
they sent him back to his unit.  He stated he would go see a 
doctor about once or twice a week to get pain medication.  
The veteran testified that his sergeant thought he was not 
working very hard and harassed him, which caused them to get 
into a physical altercation.  He stated that the sergeant had 
been hospitalized for a couple of weeks and that he, the 
veteran, had spent six months in the stockade.  The veteran 
was asked if he had seen a doctor during those six months and 
he stated that all the doctor could do was give him pain 
pills.  The veteran was asked about the work-related accident 
and he reported how he had slipped and fallen and injured his 
left hip and leg.  He stated that he had reinjured his back 
at that time (with the initial injury having occurred in 
service).

The veteran's wife stated she had met the veteran back in 
1973.  She stated he was friends with the veteran's sister 
prior to meeting the veteran and had heard about his 
inservice injuries from the veteran's sister.  She stated 
once she met the veteran, she could see the kinds of problems 
he had, which was falling down and being unable to put any 
weight on his left leg.  She testified that when the veteran 
had undergone back surgery following the 1997 accident, the 
doctor noted that he had had an old injury and that scar 
tissue was there.  The veteran's wife asserted that the 
veteran had sustained injuries from a jeep accident while he 
was in service.

An August 2002 VA dental examination report shows that the 
examiner had an opportunity to review the claims file.  She 
noted there were no service medical records showing the type 
of injury that the veteran had alleged.  The examiner noted 
the veteran's right side of his lip drooped and there was 
scarring on the face on the right side.  She stated the 
veteran had five remaining teeth, which had advanced 
periodontal disease and bone loss due to poor oral hygiene.  
The examiner reported that a Panorex radiograph showed badly 
damaged right mandibular ramus and temporomandibular joint 
syndrome.  She stated that the etiology of the veteran's 
dental disabilities were most likely caused by the jeep 
accident, which had fractured the veteran's mandible and 
injured the right side of his face.  The examiner noted the 
veteran had reported the injury occurred in 1960, which was 
not consistent with the veteran's dates of service.  She 
further noted that this opinion was based solely upon the 
veteran's subjective history of the accident.

A September 2002 VA examination report shows that the 
veteran's wife provided most of the medical history for the 
examiner.  She stated the veteran had a poor memory and was 
unable to provide details.  She stated the veteran sustained 
a back injury in service in 1960 and that he had walked with 
a limp for as long as she had known the veteran.  She 
reported the veteran had always told her that his low back 
had been injured in a jeep accident in 1960 while in service.  
The veteran then reported his current symptoms related to his 
back disorder.  The examiner examined the veteran and entered 
a diagnosis of lumbar strain with degenerative joint disease 
and degenerative disc disease with left leg sciatica and left 
hip strain.  In his initial diagnosis, the examiner stated 
that based upon the veteran's "wife's strong history of a 
causal connection between his injuries and his chronic pain 
syndrome, it [was] as likely as not that" the veteran's low 
back and hip problems were related to service.  At that time, 
the examiner did not have the veteran's claims file.  Once he 
reviewed the veteran's claims file, he noted that the veteran 
had sustained a work-related injury in 1997.  He stated that 
based upon his review of the evidence, with this new 
information (which he noted was not brought up at the time he 
examined the veteran), he believed that the veteran's current 
disability was a combination of the service injury and the 
1997 spinal injury.

In the veteran's substantive appeal, he asserted that his 
mother and sister had first-hand knowledge of the accident he 
had sustained in service but that both had died and were 
unable to provide corroboration of his inservice accident.  
He also stated that it was not his fault that his service 
medical records could not be located and that he should not 
be penalized for this.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for damaged right mandibular 
ramus, temporomandibular joint syndrome, missing teeth, left 
hip strain, left leg sciatica, and lumbar strain with 
degenerative joint disease and degenerative disc disease.  As 
stated above, the service medical records are presumed lost, 
and thus there are no objective records to substantiate the 
veteran's report of having sustained multiple injuries in a 
jeep accident in service.  The problem in this case is that, 
other than the veteran's assertions, and a statement from the 
veteran's sister, there is no clinical corroboration of the 
veteran ever having sustained injuries in a jeep accident.  
While the veteran is competent to report having sustained 
multiple injuries in a jeep accident, he is not competent to 
assert that he fractured his jaw or his hip or leg.  The lack 
of any objective evidence to substantiate the veteran's 
allegation is evidence against his claim.  Additionally, the 
veteran's story has been inconsistent, which makes the 
allegation of the multiple injuries less credible.  A 
discussion of the veteran's inconsistent stories will be 
discussed below.

The Board is aware that the veteran's service medical records 
have been lost due to no fault of his own.  However, there 
are ways to reconstruct service medical records, and the 
veteran has not been helpful in providing the necessary 
information to assist with this process.  When asked to 
provide more detailed facts as to his service in 1957 and 
1958, the veteran has stated that he cannot remember.  
Although memory failures after a period of many years are 
understandable, a meaningful search for the alternative ways 
to search service records cannot be made.  The veteran denied 
having received any treatment for his many disabilities soon 
after service.  In fact, there is no evidence of any 
treatment between the time the veteran was discharged from 
service in 1958 until 1997-a 39-year period.  The veteran 
has alleged that he has not been able to eat normally since 
the 1957/1958 injury, and yet has not received regular 
treatment for such disability.  The veteran has asserted that 
when he injured himself at work in 1997, it was essentially a 
re-injury to his left hip, left leg, and back.  However, 
those medical records created soon after the veteran's May 
1997 accident indicate that the veteran had sustained an 
injury to his back, left hip, and left leg.  Nowhere in those 
records is there a report of medical history where the 
veteran reported he had sustained prior injuries to those 
areas.  When each examiner addressed the history of the 
current disabilities, he/she stated that it was due to the 
May 4, 1997, injury.  The Board finds that this is evidence 
against the veteran's claim that he sustained serious 
injuries to his face, hip, leg, and back in service and is 
evidence against a finding that the current diagnoses of left 
hip strain, left leg sciatica, and degenerative joint disease 
and degenerative disc disease of the lumbar spine are due to 
service.

Additionally, the veteran was granted workman's compensation 
based upon the May 1997 fall.  In the April 2001 letter, the 
RO asked the veteran to submit all evidence related to his 
work injury.  Specifically, it stated, "We need all the 
records related to this incident to include any workman 
compensation or disability insurance records that you have in 
your possession."  The veteran has never responded to this 
request for these records and has not provided permission to 
VA to obtain those records.  Again, the Board finds that the 
records in the claims file that relate to the 1997 fall are 
evidence against the veteran's claim, as there is no showing 
that the veteran had reinjured his hip, leg, or back.  

As to the veteran's report of the jeep accident in service, 
the Board finds that there are variations in the veteran's 
story that has caused the Board to question his credibility 
as a historian.  First, in October 1999, the veteran stated 
that the jeep accident occurred in either late December 1957 
or early January 1958.  He stated he was in a cast for two 
months.  Next, in August 2000, the veteran stated that he had 
been in the hospital for one month following the accident and 
that nothing had been done for his back.  He also stated that 
after he was discharged from the hospital, he had a physical 
altercation with his staff sergeant and spent three months in 
the stockade.  In December 2000, the veteran stated that 
following the accident in December 1957 or January 1958, he 
was hospitalized for several weeks.  He denied there being 
any follow-up care for him after that and was discharged from 
service at the end of January 1958.  At the June 2002 
hearing, the veteran stated he was hospitalized for 10 days 
and that following his discharge from the hospital and that 
his back had been put in traction.  He also stated that he 
got into a physical altercation with his staff sergeant and 
spent six months in the stockade.

It has been verified that the veteran was discharged from 
service in January 1958.  The veteran stated in December 2000 
that he was discharged at that time, but that is the only 
time that he has been accurate as to his discharge date.  In 
August 2000, he stated he was in the stockade for three 
months after his discharge from the hospital, which would 
have placed his discharge from service in March 1958.  At the 
June 2002 hearing, he stated that after he was discharged 
from the hospital, he was in the stockade, this time, for six 
months, which would have placed his discharge from service in 
June 1958.  Thus, the veteran has told variations of the 
story about what happened after he was injured.  
Additionally, in August 2000, the veteran stated that nothing 
had been done for his back when he was hospitalized.  
However, in June 2002, the veteran stated that his back was 
in traction when he was hospitalized.  The Board does not 
find the above-described variations to involve minor 
differences; rather, stating that he was immediately 
discharged from service after getting out of the hospital, 
then stating that the was in the stockade for three months 
after getting out of the hospital, and then stating that he 
was in the stockade for six months after getting out of the 
hospital are too different for the Board to accord probative 
value to the veteran's report of what happened in service.  
Additionally, his stating that his back was not treated while 
in the hospital and then stating that his back was in 
traction, are totally opposite assertions.  

The veteran has been unable to provide the information 
necessary for the NPRC to make a meaningful search of the 
service records.  The Board understands that the veteran and 
his spouse have stated that the veteran does not have a good 
memory.  Nevertheless, there is insufficient documentary 
evidence to adequately support his assertions.  

The Board finds that besides the veteran's sister's brief 
statement, there is no corroboration of the veteran's 
rendition of what happened in service.  There are no medical 
records to show treatment for any of his alleged injuries 
soon after service.  As stated above, the first objective 
evidence of treatment for any of these conditions is 1997, 
which is 39 years following his discharge from service.  
These records are too remote to provide a connection to the 
veteran's service in 1957/1958.  Thus, while the VA examiners 
attributed the current disabilities to the veteran's jeep 
accident in service, they clearly based their opinions on the 
history provided by the veteran, which the Board finds is not 
credible.  Therefore, these medical opinions are given no 
probative value.  Black v. Brown, 5 Vet. App. 177 (1993) 
(Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
Thus, for these reasons, the Board accords little to no 
probative value to the VA examiners's opinions.

The Board is aware that the veteran and his spouse have 
expressed frustration with the fact that the veteran's claims 
have been denied due to the loss of service medical records, 
which is not the veteran's fault.  However, that is not the 
only reason that the Board finds is the basis for the denial.  
The veteran is competent to report having sustained multiple 
injuries in service.  Where his claim is lacking is that 
there is no objective evidence that corroborates injuries 
having been sustained in the claimed jeep accident-no 
treatment soon after service, no statement from a fellow 
soldier verifying the account of what happened in service, 
and no continuity of symptomatology between the veteran's 
discharge from service and 1997, when he is shown to have 
sustained injuries to his left hip, left leg, and low back.  
The statement from the veteran's sister is not of sufficient 
probative value for the Board to find that, objectively, the 
veteran sustained a fracture to his jaw, or any other body 
part.  More importantly, there is a 39-year period where 
there are no treatment records to show that the veteran had a 
hip, leg, and back disorder prior to the 1997 injury.  
Additionally, when the veteran was treated in 1997 for his 
hip, leg, and back, there was no finding by any of the 
medical professionals that there were findings consistent 
with an old injury and there was no reference, as to history, 
to there having been a past injury to any of these areas.  
Further, there is no evidence showing that the veteran had 
been treated at some point for an improper repair for his jaw 
between 1958 and 1999.  Thus, the lack of any objective 
medical evidence of continuity of symptomatology between 
service and 1997 is significantly probative evidence against 
the veteran's claims.  

The Board notes that there is no competent evidence that 
arthritis in the low back was manifested to a compensable 
degree within one year following the veteran's discharge from 
service.  

Accordingly, for the reasons stated above, the Board finds 
that the veteran's claim for service connection for damaged 
right mandibular ramus, temporomandibular joint syndrome, 
missing teeth, left hip strain, left leg sciatica, and lumbar 
strain with degenerative joint disease and degenerative disc 
disease cannot be granted.  There is no doubt to be resolved 
in this case.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for residuals of a jaw injury, to include 
a damaged right mandibular ramus, temporomandibular joint 
syndrome, and missing teeth, is denied.

Service connection for a left hip disorder, to include left 
hip strain, is denied.

Service connection for a left leg disorder, to include left 
leg sciatica, is denied.

Service connection for a low back disorder, to include lumbar 
strain with degenerative joint disease and degenerative disc 
disease, is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



